Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/election
	The applicant has elected invention group II without traverse in the remarks filed 7/1/2022.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2022.
Claims 15 and 17-18 are rejoined despite having been identified as belonging to distinct election groups in the requirement for restriction from 05/09/2022 due to being reasonably within the same field of search as the elected invention group.

Claim status
	Claims 15-29 are pending.
Claim 26 is withdrawn for being in non-elected invention groups.
	Claims 15-25 and 27-29 are examined.

Claim objections
Claim 22 is objected to because of the following informality: in line 1 the word “comprising” appears to be a grammatical error and should read “comprises”.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 15, 17-20, 22-23, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product or process of nature without significantly more. The claims include a nucleic acid of SEQ ID NO: 1. 
Claims 15, 17-20, 22-23, and 27 include a nucleic acid or identification of a nucleic acid of SEQ ID NO: 1, which is 24,632 nucleotides-long and appears to be genomic DNA, i.e. that which would be naturally occurring in a maize plant. This judicial exception is not integrated into a practical application because this sequence including introns is not different from the sequence which occurs naturally. Thus, at least SEQ ID NO: 1 is a product of nature. 
Claims 17, 19-23, and 27 include identification of the nucleic acid SEQ ID NO: 1 which does not provide structure to SEQ ID NO: 1 being more than a product of nature. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inventive concept is limited to the same which occurs in nature.
Claim 18 recites the additional element of a vector or an expression cassette. This does not provide structure beyond the judicial exception given that the terms “vector” and “expression cassette” may be used to refer to the coding sequence itself unless otherwise defined by the applicant. Therefore, this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inventive concept is limited to the same which occurs in nature.
The Supreme Court held that claims directed to naturally-occurring nucleic acid sequences or fragments thereof, whether isolated or not, are not patent-eligible. Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. – (June 13, 2013).
Thus, claims 15, 17-20, 22-23, and 27 do not recite additional elements that integrate the judicial exception into a practical application and the claims read on products of nature.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 19-23, 25 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16, 19-20, 23, 25 and 27, the word "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 17, 21-22 and 28 are also rejected for being dependent and failing to cure the deficiency.
	Regarding claims 15 and 28, the word "stringent" renders the claim indefinite. The applicant provides a non-limiting examples of the term “stringent” in the specification on pages 30-31. The conditions for hybridization affect the scope of what would hybridize with a nucleic acid sequence; therefore, in absence of a definition of stringency the metes and bounds of the claims are indefinite. 
	Regarding claim 22, the word “endogenously” renders the claim indefinite. The applicant does not provide a limiting definition in the specification but provides examples which indicate contradictory interpretations. On page 18 the applicant recites, “the nucleic acid molecule may be a transgene or a modified/edited endogenous gene.” Also, in the paragraph bridging pages 22-23 the applicant provides, “In a preferred embodiment of the method for conferring or increasing resistance to a plant disease caused by a fungal pathogen, step (a) results in the modification of an endogenous nucleic acid molecule conferring susceptibility to a plant disease caused by a fungal pathogen.” Because a definition of “endogenous” is not provided, and only examples are provided wherein the endogenous gene is modified or edited, it is not clear whether a non-edited endogenous gene would be encompassed by the limitations of the claim.
 	Regarding claim 22, the phrase “derived interval” renders the claim indefinite. The applicant does not provide a definition in the specification of this phrase. The applicant uses the phrase in several places in the specification such as page 27: “…or detecting the presence or absence of an A619HT2 or A619HT3 derived interval located between alleles of marker SYN14136 and marker MA0021 or an A619HT2 or A619HT3 derived interval located between alleles of marker MA0022 and marker SYN4196”. It is not clear what an interval which is not derived from A619HT2 or A619HT3 would include. Conversely, it is not clear what an interval which is derived from A619HT2 or A619HT3 would include. In the Brief Description of the Drawings on page 10, the applicant provides the following information regarding “A619HT2” and “A619HT3” regarding Fig 3 A and B: “RLK1_A619HT2_CDS.seq (SEQ ID NO: 3), RLK1_A619HT3_CDS.seq (identical with SEQ ID NO: 3)”. Fig 3 A and B provide alignments of sequences in comparison to RLK1_A619HT2_CDS and RLK1_A619HT3_CDS but it is not clear what is encompassed by an interval derived therefrom. If the applicant is referring to a claimed sequence requirement, the applicant is advised to amend based on the requirements for sequence disclosures below. 
	Regarding claim 29, it appears the applicant is providing a limitation based on a sequence requirement. It is not clear what the sequence is in the plant alleles of at least two markers, wherein at least one of said markers is on or within the chromosomal interval between SYN14136, SYN4196 and the nucleic acid sequence of claim 15. If this would include a sequence which is required to confer the claimed function the applicant is advised to include that sequence in the claim. 
Further regarding claim 29, the phrase “on or within” an interval is indefinite because if a marker is “on” an interval it is synonymous as being “within” and interval i.e. it is not clear how it can be either “on” or “within” but not bother.  


Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-25 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant claims a nucleotide sequence hybridizing with the complementary strand of a nucleotide of SEQ ID NO: 1-2 or the nucleic acid sequence encoding SEQ ID NO: 3 (claim 15 part (e)) wherein the nucleic acid molecule is encoding a polypeptide capable of conferring or increasing resistance to a plant disease caused by fungal pathogen in a plant in which the polypeptide is expressed. 
Hybridization of two nucleic acid molecules only requires that the molecules share as few as 25 to 50 nucleotides, even under high stringency conditions. See for example, Kennell (Progr. Nucleic Acid Res. Mol. Biol. 11: 259-301, 1971; see in particular, paragraph bridging pages 260-261). In the instant case, the claims encompass a nucleotide sequence that could share even less than 25 to 50 contiguous nucleotides in common with 24,632 nucleotide-long SEQ ID NO: 1, 2004 nucleotide-long SEQ ID NO: 2 or 2001 nucleotide-long sequence encoding the 667 amino acid-long SEQ ID NO: 3 as “high stringency” is not required. Thus, hybridization conditions recited in the claim would encompass hybridization of nucleic acid sequences, conservatively having 50 contiguous nucleotides, 0.20% identity to SEQ ID NO: 1, 2.50% identity to SEQ ID NO: 2 or 2.50% identity to a nucleic acid sequence encoding SEQ ID NO: 3 which are otherwise functionally and structurally distinct. 
The applicant recites the phrase “derived interval” in claim 22. The indefiniteness of this expression is discussed in the rejection under 35 USC 112(b) above. The metes and bounds of the invention must be clear to be able to distinguish the claimed subject matter from other materials. Because it is not clear what a “derived inverval” is, it is not clear what an A619HT2 or A619HT3 derived interval between markers SYN14136 and MA0021 nor MA0022, and SYN4196, respectively, would be. A person of ordinary skill in the art would be able to determine whether the applicant is in possession of the claimed invention. 
	Given the limited working examples and a lack of description of the structures required to confer resistance to a fungal pathogen in a plant, one of ordinary skill in the art would not have recognized the applicant to be in possession of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du Pont (WO2011163590, 2011).
An embodiment of claim 15 is a nucleic acid sequence encoding a polypeptide with at least 92% identity to SEQ ID NO: 3 wherein the polypeptide confers resistance to a fungal plant pathogen.
An embodiment of claim 16 is a method of identifying an allele of a gene which confers resistance to a fungal plant pathogen in Zea mays. One step is comparing nucleic acid sequences to at least one nucleotide sequence which maps to bin 8.06 resistance locus and the nucleic acid of claim 15. Another step is identifying the allele, one embodiment is having at least 75% identity to positions 1-306 of SEQ ID NO: 3.
Claim 17 requires a nucleic acid molecule comprising a nucleotide sequence of the allele identified by claim 16.
Claim 18 requires a vector comprising the nucleic acid of claim 15.
Claim 19 requires a polypeptide encoded by the nucleic acid molecule identified by the method of claim 16. 
An embodiment of claim 20 requires a plant with the nucleic acid of claim 15. 
Claim 21 requires that the plant of claim 20 is transgenic.
Claim 22 requires the plant of claim 20 comprising the nucleic acid sequence endogenously wherein a genomic flanking region closely linked to the nucleic acid sequence does not contain an A619HT2 or A619HT3 derived interval located between alleles of marker SYN14136 and marker MA0021 or between alleles of marker MA0022 and marker SYN4196. See rejection under 35 USC 112(b) for indefiniteness regarding claim 22. 
An embodiment of claim 23 is a seed of a plant or part thereof comprising the nucleic acid sequence of claim 15.
An embodiment of claim 24 is a method of identifying a plant with increased resistance to a fungal plant pathogen by identifying the nucleic acid sequence of claim 15.
An embodiment of claim 25 is a method for increasing resistance to a fungal plant pathogen by introducing the nucleic acid sequence of claim 15 into a cell, regenerating a plant from the cell and expressing a protein from the nucleic acid in the plant.
An embodiment of claim 27 is a pair of oligonucleotides suitable to anneal as forward and reverse primer to a region in a plant genome which segregates with the nucleic acid molecule of claim 15.
An embodiment of claim 28 is a method of detecting the nucleic acid including isolating DNA from the plant, and using a marker to detect the sequence of claim 15.
Regarding claims 15-17, 19-21, 24-25, Du Pont discloses nucleic acid SEQ ID NO: 96, which encodes polypeptide SEQ ID NO: 97, which shares 97.3% identity with instantly claimed SEQ ID NO: 3. Further, positions 1-306 of SEQ ID NO: 3 share 99.6% identity with the corresponding positions of SEQ ID NO: 97 of Du Pont. See alignments below. The following is from Example 2, page 76 of Du Pont:

    PNG
    media_image1.png
    145
    730
    media_image1.png
    Greyscale

Du Pont further discloses transforming and regenerating Zea mays plants with NLB17 and NLB18 (Examples 5 and 6, pages 86-89).
Further, Maize GDB provides that bin 8.06 is the region between positions 146,426,603 and 165,267,974 on chromosome 8. A BLAST analysis of SEQ ID NO: 97 on Maize GDB provides that this is encoded by positions 155,982,629 to 155,982,978, which is in bin 8.06. See alignment and figures from Maize GDB below.
Regarding claims 22 and 29, if a sequence with greater than 92% identity to SEQ ID NO: 3 does not meet the limitations intended to be required by the applicant of these claims, the remaining claims would fail to comply with the written description requirement as they include sequences which would not confer the claimed function. This is being noted because while it’s not clear what the metes and bounds of the claims are (see rejection under 35 USC 112(b)), the applicant has indicated that A619HT2 and A619HT3 are associated with SEQ ID NO: 3 in the Brief Description of the Drawings on page 10.
Regarding claim 23 one of ordinary skill in the art would recognize that a plant of Du Pont would produce seed which comprises the claimed sequence and function. The examiner is taking official notice on this point. 
Regarding claims 27 and 28, Du Pont discloses primers used for detecting SEQ ID NO: 96 which encodes SEQ ID NO: 97 which reads on the instantly claimed sequence of claim 15 as described above. (Page 76, Table 5 and following paragraph).

SEQ ID NO: 97 of Du Pont shares 99.6% identity with residues 1-306 of SEQ ID NO: 3:

    PNG
    media_image2.png
    535
    767
    media_image2.png
    Greyscale



SEQ ID NO: 97 shares 97.3% identity with instantly claimed SEQ ID NO: 3
RESULT 9
AZR18841
ID   AZR18841 standard; protein; 666 AA.
XX
AC   AZR18841;
XX
DT   16-FEB-2012  (first entry)
XX
DE   Zea mays NLB18 cDNA (PH26N haplotype) encoding protein SEQ:97.
XX
KW   NLB18 protein; disease resistance; dna typing; plant breeding;
KW   plant fungal disease; screening; snp detection.
XX
OS   Zea mays.
XX
CC PN   WO2011163590-A1.
XX
CC PD   29-DEC-2011.
XX
CC PF   24-JUN-2011; 2011WO-US041822.
XX
PR   25-JUN-2010; 2010US-0358429P.
XX
CC PA   (DUPO ) DU PONT DE NEMOURS&CO E I.
XX
CC PI   Li B,  Wilson WA;
XX
DR   WPI; 2012-A09806/04.
DR   N-PSDB; AZR18840.
XX
CC PT   Selecting maize plant with enhanced resistance to northern leaf blight 
CC PT   involves detecting in maize plant first marker allele that is linked to 
CC PT   and associated with specific haplotype, and selecting the maize plant 
CC PT   having first marker allele.
XX
CC PS   Example 2; SEQ ID NO 97; 99pp; English.
XX
CC   The present invention relates to a novel method of selecting a maize 
CC   plant with enhanced resistance to northern leaf blight which involves 
CC   either detecting in the maize plant a first marker allele that is linked 
CC   to and associated with specific haplotype, and selecting the maize plant 
CC   that has the first marker allele; or obtaining a first maize plant that 
CC   comprises within its genome having specific haplotype, crossing the first
CC   maize plant to a second maize plant, evaluating progeny plants for the 
CC   alleles, and selecting progeny plants that possess the alleles. The 
CC   present invention is useful for selecting a maize plant with enhanced 
CC   resistance to northern leaf blight; for identifying a maize plant that 
CC   displays enhanced resistance to northern leaf blight; for conferring, 
CC   enhancing or improving fungal resistance in the plant; and for protecting
CC   the plant or its part (such as stalks, ears, leaves, roots and tassels) 
CC   from disease caused by plant fungal pathogens. The method does not depend
CC   on a particular method for introducing a sequence into a plant, only that
CC   the polynucleotide gains access to the interior of at least one cell of 
CC   the plant. The present sequence represents a Zea mays NLB18 cDNA (PH26N 
CC   haplotype) encoding protein used in the method of selecting a maize plant
CC   with enhanced resistance to northern leaf blight.
XX
SQ   Sequence 666 AA;

  Query Match             97.3%;  Score 3464.5;  DB 19;  Length 666;
  Best Local Similarity   97.8%;  
  Matches  654;  Conservative    5;  Mismatches    5;  Indels    5;  Gaps    3;

Qy          1 MAAHLPRLPVLLLVLLAAHVVSTSAHAEPPLPSPYSTSAHGEPPLPSTYNVSMCSESFWC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAAHLPRLPVLLLVLLAAHVVSTSAHAEPPLPSPYSTSAHGEPPLPSTYNVSMCSESFWC 60

Qy         61 GGVEIRYPFYLANATADYSGSYYSCGYTDLSVSCKLEVEGPTTTWTPTIRLGGDNYTVKN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGVEIRYPFYLANATADYSGSYYSCGYTDLSVSCKLEVEGPTTTWTPTIRLGGDNYTVKN 120

Qy        121 ILYDYHTISLADSDVLGGGECPVVHHNVSFDETWLHNPSAFDNLTFFFGCHWGPRDTLPE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ILYDYHTISLADSDVLGGGECPVVHHNVSFDETWLHNPSAFDNLTFFFGCHWGPRDTLPE 180

Qy        181 FAGNNISCAGFSTPAISGGGSFVFKPEDLDEHAEQELASHCDEVFSVPVRSEALQQAIVS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 FAGNNISCAGFSTPAISGGGSFVFKPEDLDEHAEQELASHCDEVFSVPVRSEALQQAIVS 240

Qy        241 NLSLGDGYGELLRQGIELEWKRTSEDQCGQCEESGSGGRCAYSQKREFLGCFCSGGKAGN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||
Db        241 NLSLGDGYGELLRQGIELEWKRTSEDQCGQCEESGSGGRCAYSQKREFLGCLCSGGKAGN 300

Qy        301 PFCKPSRSTKRREAASIVGAVAVAFLCLVILTCFLACRHCSLPFKSKNKPGTRIESFLQK 360
              ||||||||  :|: ||||||||||||||||||||||||| ||||||:|||||||||||||
Db        301 PFCKPSRS--KRKEASIVGAVAVAFLCLVILTCFLACRHGSLPFKSENKPGTRIESFLQK 358

Qy        361 NESSIHPKRYTYADVKRMTKSFAVKLGQGGFGAVYKGSLHDGRQVAVKMLKDTQGDGEEF 420
              || ||||||||| |||||||||||||||||||||||||||||||||||||||||||||||
Db        359 NE-SIHPKRYTYTDVKRMTKSFAVKLGQGGFGAVYKGSLHDGRQVAVKMLKDTQGDGEEF 417

Qy        421 MNEVASISRTSHVNVVTLLGFCLQGSKRALIYEYMPNGSLERYAFTGDMNSENLLTWERL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        418 MNEVASISRTSHVNVVTLLGFCLQGSKRALIYEYMPNGSLERYAFTGDMNSENLLTWERL 477

Qy        481 FDIAIGTARGLEYLHRGCNTRIVHFDIKPHNILLDQDFCPKISDFGLAKLCLNKESAISI 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        478 FDIAIGTARGLEYLHRGCNTRIVHFDIKPHNILLDQDFCPKISDFGLAKLCLNKESAISI 537

Qy        541 AGARGTIGYIAPEVYSKQFGTISSKSDVYSYGMMVLEMVGARDRNT--SADSDHSSQYFP 598
               |||||||||||||||||||||||||||||||||||||||||:|||  ||||||||||||
Db        538 VGARGTIGYIAPEVYSKQFGTISSKSDVYSYGMMVLEMVGARERNTSASADSDHSSQYFP 597

Qy        599 QWLYEHLDDYCVGASEINGETTELVRKMIVVGLWCIQVIPTDRPTMTRVVEMLEGSTSNL 658
              ||:|||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        598 QWIYEHLDDYCVGASEINGETTELVRKMIVVGLWCIQVIPTDRPTMTRVVEMLEGSTSNL 657

Qy        659 ELPPRVLLS 667
              |||||||||
Db        658 ELPPRVLLS 666




SEQ NO: 97 maps to Bin 8.06

    PNG
    media_image3.png
    473
    771
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    250
    423
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    175
    612
    media_image5.png
    Greyscale


Therefore, the claimed invention is anticipated by Du Pont.
Conclusion
Claims 15-25 and 27-29 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663